Citation Nr: 0004682	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-14 193	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right eye 
cataract.

2.  Entitlement to service connection for right eye 
disabilities, including decreased visual acuity, sympathetic 
ophthalmia, nuclear sclerosis, posterior subcapsular 
plaquing, macular edema, uveitis, intraocular inflammation, 
and lenticular changes.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
REMAND


The veteran had active duty from August 1968 to October 1975, 
and from January 1980 to March 1981.  This case comes before 
the Board of Veteran's Appeals (Board) on appeal of rating 
decisions of the Portland, Oregon, regional office (RO) of 
the Department of Veterans Affairs (VA).  

In October 1999, the Board referred the veteran's claim to a 
VA doctor in order to obtain an expert medical opinion 
pursuant to 38 C.F.R. § 20.901 (1999).  The requested opinion 
was received at the Board in November 1999.  The veteran and 
his representative were sent a copy of the opinion in 
November 1999.  A letter which accompanied the opinion stated 
that they had 60 days in which to submit additional evidence 
or argument.  It also notified them that any additional 
evidence that was submitted would be referred to the RO for 
initial review unless a written waiver of review by the RO 
was also submitted. 

The veteran and his representative submitted additional 
evidence to the RO, which was forwarded to the Board in 
January 2000.  However, they did not submit a waiver of 
review of this evidence by the RO.  Therefore, the Board 
finds that this case must be returned to the RO in order to 
protect the veteran's right to due process of law.  38 C.F.R. 
§ 20.1304(c) (1999). 

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

The RO should review the veteran's claim 
on the basis of all the evidence of 
record, including the additional evidence 
received at the Board in January 2000.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


